             Case 1:19-cv-10294-RA Document 19
                                            18 Filed 07/08/20
                                                     07/07/20 Page 1 of 2


1271 Avenue of the Americas |New York, NY 10020
blankrome.com



 P ho ne:     (2 1 2 ) 8 8 5 -5 2 4 6
 Fa x :       (9 1 7 ) 3 3 2 -3 0 5 3

 Ema i l :    a m i n g i o n e @b l a n k r o m e .c o m




                                                                               July 7, 2020


Hon. Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, New York 10007

                    Re:           Delacruz v. Five Below, Inc.
                                  Civil Action No.: 19-cv-10294 (RA)

Dear Judge Abrams:

        Blank Rome represents Five Below, Inc. (“Five Below” or “Defendant”) in the above
referenced matter. In accord with Your Honor’s Individual Rules and Practices and in response to
the Order you issued in this case on July 6, 2020 (Docket Entry No. 17), we write, jointly with
Plaintiff’s counsel and with his consent, to respectfully request a stay of this matter pending the
Second Circuit Court of Appeals’ determination of the Consolidated Appeal captioned Mendez v.
AnnTaylor, Inc., No. 20-1550 (the “Consolidated Appeal”), currently pending before that court.

       By way of brief background, this Court, by Order dated February 28, 2020, previously
stayed this matter pending the resolution of the defendant’s motion to dismiss filed in Henry
Tucker v. Whole Foods Market Group, Inc., No. 19-cv-9842 (RA) (S.D.N.Y. June 29, 2020). 1 On
June 29, 2020, Your Honor issued an Opinion and Order granting Whole Foods’ motion. Under
Your Honor’s February 28 Order, Five Below’s response to the Complaint is due on or before next
Monday, July 13, 2020.

        Subsequent to Your Honor’s Opinion and Order granting Whole Foods’ motion, this Court
granted plaintiff’s application for a stay of the Tucker case pending the Second Circuit’s decision
in the Consolidated Appeal. (See Tucker, No. 19-cv-9842, Docket Entry No. 40). The parties in
this matter hereby request a similar comprehensive stay of this action pending the Second Circuit’s
determination of the Consolidated Appeal. Staying the action pending the determination of the

1
 The operative complaint in the Tucker case is substantially identical to, and essentially asserts the same allegations
and claims as, the Complaint in this case.



                                                            Blank Rome LLP | blankrome.com
                       Case 1:19-cv-10294-RA Document 19
                                                      18 Filed 07/08/20
                                                               07/07/20 Page 2 of 2




          July 7, 2020
          Page 2


           Consolidated Appeal will conserve both the parties’ and this Court’s time and resources, and
           permit the parties and this Court to proceed at a future date with the benefit of guidance from the
           Court of Appeals.

                   The parties propose that Defendant’s response to the Complaint be due within fourteen
           (14) days of the entry of the Second Circuit’s decision in the Consolidated Appeal, and that the
           Initial Conference in this case be scheduled within thirty (30) days of the entry of such decision.
           The parties will not be prejudiced in any way if the case is stayed pending the Second Circuit’s
           decision and, indeed, as noted above, the Plaintiff consents to the proposed stay.

                   Accordingly, the parties respectfully request that this matter be stayed pending the Second
           Circuit’s decision in the Consolidated Appeal.

                   We appreciate Your Honor’s consideration of this request, and thank the Court for its time
           and attention to this matter.

                                                                        Respectfully submitted,

                                                                        /s/ Anthony A. Mingione

                                                                        Anthony A. Mingione


           cc: Jeffrey M. Gottlieb, Esq. (via email)



Application granted. This action is hereby stayed. No later than one week after the Second Circuit
issues its decision in the consolidated appeal captioned Mendez v. Ann Taylor, Inc., No. 20-1550, the
parties shall file a joint letter informing the Court of their position on how the Second Circuit's decision
impacts this particular case and proposing next steps in this action.


SO ORDERED.


                                                               __________________________
                                                               Hon. Ronnie Abrams
                                                               7/8/2020
